Gilchrist, J.,
dissenting. This is an action of assump*578sit for money had and received, and for money paid. On the 31st day.of May, 1845, the plaintiff drew a bill of exchange on the defendant, payable thirty days after sight "to the order of J. W. Clark & Co. It was directed to the defendant at Lafayette, in Louisiana, where he resides, and accepted by him on the 11th of June, 1845. The acceptance was proved.
The bill purports to have been indorsed by the drawees, J. W. Clark & Co., by E. W. Clark, and by Nice & Farnum, the last indorsement being in blank.
The bill was presented to the defendant for payment, at the request of A. C. Guildermeister, who held it, by a notary public, was protested for non-payment, and notice was given to the plaintiff and to the parties whose names appear as indorsers.
The defendant objects that the plaintiff has not proved the indorsements by Clark & Co., and by the other parties whose names appear as indorsers, nor that the bill was presented by Clark & Co., to whom it was in the first instance payable, and has not proved that he has paid the amount to the holder.
Was the proof of either or of all these facts necessary ?
An acceptance of a bill is primd facie evidence that the acceptor has received value from the drawer, or that he has the drawer’s funds in hand; and its effect is a promise, for a good and valuable consideration, to pay the amount for which the bill is drawn, to the party to whom it is made payable; who may be the drawee, or any one holding the bill by regular indorsement under him ; and in default of such payment upon presentment of the bill at its maturity, the acceptor is bound, by force of his undertaking as such, to pay the drawer such sums as he has been compelled by such default to pay to the holder, together with the customary damages. Vere v. Lewis, 3 T. R. 183; Kendall v. Galvin, 15 Me. 101; Simons v. Parmenter, 1 Wil. 185.
*579The last named action was in favor of the drawer against the acceptor of a bill which had been presented by the payee for payment, and had not been indorsed; and the declaration was upon the bill. The point was raised and fully discussed, and it was determined that such special action might be maintained. The only evidence was the bill and acceptance, and that the plaintiff had paid the payee the amount of it, with the customary charges, without any other evidence that the defendant had funds of the plaintiff. So that the case stands as an authority upon two points. One is, that the drawer of the bill may maintain a special action against the acceptor upon the bill. The other is, that the acceptance of itself is prima facie evidence, like a promissory note, of a consideration as between the drawer and acceptor.
The doctrine of Kingman v. Hotaling, 25 Wend. 423, is the same, with this difference, that the same facts would be competent evidence upon the money counts. In both cases the bill had not passed, before its dishonor, from the hands of the payee.
From these eases the present materially differs. It is said that it does not present the point that the bill was dishonered in the hands of the payee, or in the hands of any one deriving a title to it by indorsement under him ; and that it does not or course appear that the plaintiff has been compelled to pay it, or that he has paid it to any one who had the power of compelling him to pay it, which is the same thing in effect, and essentially a part of the plaintiff’s title.
Chitty says that when the drawer sues on a bill payable to a third person, in order to show his interest therein it is necessary to state that it was dishonored, and that it was taken up and paid by him. 2 Chit. Pl. 148, n. And so are the precedents, 1 Wentworth 292, where the form is that the plaintiff “ was forced and obliged to pay, and has paid,” &c.
*580Whatever it is necessary, in a special count, to allege, it is necessary, under the general count, to prove in these cases upon bills. Bailey on Bills 812. These forms, therefore, confirm what would seem to be the result of just reasoning, that the plaintiff must show that he paid the bill, not as a volunteer to a casual holder, not entitled to its possession, but to an actual holder under a genuine indorsement.
If this were not required of him, and he should, either with or without suit, pay it to a holder under a forged indorsement, a question might arise as to the rights of the just owner of the security, who had been tortiously deprived of its possession.
Is there any evidence of the transmission of the bill by regular indorsement to the hands of the party in whose behalf the payment was demanded? It is said that where payment was demanded, the defendant promised or proposed to pay the bill in fifteen or twenty days, and that he thereby admitted the title of the party demanding, and waived all exception to the course of its transmission to his hands.
But it is not apparent that any such effect should be attached to a mere unaccepted proposition to vary the effect of a previous acceptance, if such be deemed to be the fair import of the language used.
And if such were not its due' import, it seems to have no further significance than as a renewal of the undertaking involved by the prior act of acceptance. He said that he could not pay when the bill was presented for payment. The bill was therefore dishonored. A present right of action upon the acceptance arose in behalf of the several parties entitled, whoever they were ; and his saying that he would do something else as a substitute for Ms broken contract, could scarcely have been intended by himself, or have been understood by others, as a waiver of the terms by which alone he could have been holder. *581by the contract. The most that could reasonably have been inferred from his language was a recognition of the liabilities which he had assumed by the acceptance, and a proposition to vary its terms in the article of time.
What were the liabilities assumed by him on accepting the bill, and what did the acceptance bind him to do ?
The general rule, that is perfectly established by the authorities, is, that the acceptance after sight, whether before or after the indorsement, admits the genuineness of the signature of the drawer; but there is no such implied admission on the acceptor’s part, of the signature of the payee, or of any other indorser. Story on Bills, sec. 262; Bailey on Bills 313, 314; Smith v. Chester, 1 T. R. 654; Robinson v. Yarrow, 7 Taunt. 455.
The reason for this distinction is a very obvious one. The acceptor is presumed to know the handwriting of the drawer, whose funds he holds, and with whom the acceptance has been arranged. But the indorsers are all strangers to the consideration, and it would defeat many of the conveniences of this kind of paper, and impede its free negotiation, if the acceptor were bound at his peril to inquire into the genuineness of the indorsements. Story, sec. 263.
There is, therefore, no admission that the indorsements are genuine in the mere fact of acceptance, nor in the subsequent promise or proposition to pay in fifteen or twenty days, which was no more than a recognition of the subsisting liability; a repetition of the promise, with perhaps an application for delay, which was not acceded to.
I am unable, in consequence, to concur with the majority of the court in the opinion that there was sufficient evidence in the case, and that the ruling of the court below was upon this point correct.

Judgment on the verdict.